DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  

Notice of Claim Interpretation
Claims in this application are not interpreted under 35 U.S.C. 112(f) unless otherwise noted in an office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2008/0144363) in view of Guz et al. (US 2016/0098200) and Mohammad et al. (“Phase Change Memory Faults”).
In regards to claim 1, Lee teaches a memory device, comprising:
a memory array (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029), comprising:
a first memory bank, comprising a first sub memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029);
a second memory bank, comprising a second sub memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029); and
a third memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029); and
a memory controller (See figure 1), simultaneously writing first data from a host into the first memory bank and second data into the second sub memory bank according to a write command from the host, wherein the second data is an inverse of the first data (“simultaneously writing input data to the plurality of memory banks by writing inverted input data to a first group of memory banks and writing non-inverted data to a second group of memory banks”, paragraph 0020).
Lee fails to teach the memory controller writing a first Hamming weight of the first data into the third memory bank, wherein the memory controller further writes third data from the host into the first memory bank according to another write command from the host.  
Guz teaches the memory controller writing a first Hamming weight of the first data into the third memory bank (“As noted at block 30, after the popcount operation is executed, the memory module 12 may store the result of the processing—that is, the popcount value of the bit vector input at block 27—within the memory module 12. As discussed later, in one embodiment, such result may be stored in a pre-defined storage location within the memory module 12 for submission to the host as a final outcome of the execution of the POPCOUNT operation.”, paragraph 0044) thereby “improving performance as compared to the traditional CPU implementation” (paragraph 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Guz such that the memory controller writing a first Hamming weight of the first data into the third memory bank thereby “improving performance as compared to the traditional CPU implementation” (id.).
Lee in view of Guz fails to teach that the memory controller further writes third data from the host into the first memory bank according to another write command from the host.  Mohammad teaches that the memory controller further writes third data from the host into the first memory bank according to another write command from the host (Section IV teaches a test algorithm that writes each cell five separate times.) in order “to detect all modeled faults effectively and efficiently” (section V).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Guz and Mohammad such that the memory controller further writes third data from the host into the first memory bank according to another write command from the host in order “to detect all modeled faults effectively and efficiently” (id.).
Lee further teaches that the memory controller writes fourth data into the second sub memory bank, wherein the fourth data is an inverse of the third data (“simultaneously writing input data to the plurality of memory banks by writing inverted input data to a first group of memory banks and writing non-inverted data to a second group of memory banks”, paragraph 0020).
In regards to claim 6, Lee teaches a write method adapted to a memory array, wherein the memory array comprises a first memory bank and a second memory bank, wherein the first memory bank comprises a first sub memory bank and the second memory bank comprises a second sub memory bank (“The illustrated PRAM device includes a plurality of memory blocks BL00~BLnm, each including a plurality of PRAM memory cells and being arranged in a plurality of memory banks B0~Bn.”, paragraph 0029), wherein the write method comprises:
receiving a write command and first data from a host (“One exemplary testing method will now be described. In this example, data is input through four input/output lines I/O and then internally expanded across sixteen I/O lines by the write drivers D0~Dn. Sixteen bits of test data are applied to the memory banks B0~Bn and written to the memory cells in each memory bank. Thus, write operation testing may be performed through each of the sixteen I/O lines.”, paragraph 0032); and
writing the first data into the first memory bank and simultaneously writing second data into the second sub memory bank, wherein the second data is the inverse of the first data (“simultaneously writing input data to the plurality of memory banks by writing inverted input data to a first group of memory banks and writing non-inverted data to a second group of memory banks”, paragraph 0020).
Lee fails to teach writing a first Hamming weight of the first data into a third memory bank of the memory array; and
writing third data from the host into the first memory bank according to another write command from the host.  
Guz teaches writing a first Hamming weight of the first data into a third memory bank of the memory array (“As noted at block 30, after the popcount operation is executed, the memory module 12 may store the result of the processing—that is, the popcount value of the bit vector input at block 27—within the memory module 12. As discussed later, in one embodiment, such result may be stored in a pre-defined storage location within the memory module 12 for submission to the host as a final outcome of the execution of the POPCOUNT operation.”, paragraph 0044) thereby “improving performance as compared to the traditional CPU implementation” (paragraph 0030).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Guz such that writing a first Hamming weight of the first data into a third memory bank of the memory array thereby “improving performance as compared to the traditional CPU implementation” (id.).
Lee in view of Guz fails to teach writing third data from the host into the first memory bank according to another write command from the host.  Mohammad teaches writing third data from the host into the first memory bank according to another write command from the host (Section IV teaches a test algorithm that writes each cell five separate times.) in order “to detect all modeled faults effectively and efficiently” (section V).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lee with Guz and Mohammad to include writing third data from the host into the first memory bank according to another write command from the host in order “to detect all modeled faults effectively and efficiently” (id.).
Lee further teaches writing fourth data into the second sub memory bank, wherein the fourth data is an inverse of the third data (“simultaneously writing input data to the plurality of memory banks by writing inverted input data to a first group of memory banks and writing non-inverted data to a second group of memory banks”, paragraph 0020).

Allowable Subject Matter
Claims 2-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-10 are allowed.

Response to Arguments
Applicant’s arguments, see page 6, filed 24 October 2022, with respect to the specification objection, have been fully considered and are persuasive.  The objection of the specification has been withdrawn.
Applicant's remaining arguments, see pages 6-9, file 24 October 2022, with respect to the prior art rejection have been fully considered but are not persuasive.  It is noted that the specific and non-specific banks are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the Examiner does not readily see how even the specification supports Applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SADLER whose telephone number is (571)270-7699. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nathan Sadler/Primary Examiner, Art Unit 2139                                                                                                                                                                                                        19 December 2022